Citation Nr: 1637336	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for subdural hematoma, claimed as secondary to service-connected coronary artery disease (CAD) with dilated cardiomyopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  The Veteran served in the Republic of Vietnam and is the recipient of the Combat Action Ribbon among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board issued a decision which denied the Veteran's claim seeking service connection for subdural hematoma, claimed as secondary to service-connected coronary artery disease (CAD) with dilated cardiomyopathy.  
The Veteran timely appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued an Order which remanded this matter in accordance with a Joint Motion to Vacate in Part and Remand (Joint Motion).

The Board's April 2015 decision also remanded the issues of entitlement to an increased evaluation for CAD with dilated cardiomyopathy; entitlement to a total disability rating based on individual unemployability due to service-connected disabilities; and entitlement to dependent's educational assistance benefits under Chapter 35, Title 38, of the United States Code.  These issues continue to be developed by and remain under the jurisdiction of the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for subdural hematoma, claimed as secondary to service-connected CAD with dilated cardiomyopathy.

Pursuant to the June 2016 Joint Motion, the AOJ must schedule the Veteran for a new examination to clarify the nature of the Veteran's heart and/or vascular disability, or disabilities, and to assess whether the subdural hematoma resulting from Coumadin toxicity was in any way caused or aggravated by his heart or vascular disabilities.    

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his subdural hematoma, CAD with cardiomyopathy, atrial fibrillation, and any other heart disability during the course of this appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.  

2.  After completion of the foregoing, schedule the Veteran for an examination.  The Veteran's complete claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner is asked to clarify the precise nature of the Veteran's heart and/or vascular disability or disabilities.  In addition, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's subdural hematoma resulting from Coumadin toxicity was (i) caused by or (ii) aggravated by (permanently worsened beyond natural progress) any of the identified heart or vascular disabilities, to include as a result of atrial fibrillation caused or aggravated by one of the disabilities.  If so, the examiner should clearly identify which specific disability or disabilities caused or aggravated the subdural hematoma.  
	
A rationale for all opinions expressed should be provided.  

3.  After undertaking the development above and any additional development deemed necessary, all claims on appeal must be adjudicated.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have been afforded an appropriate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




